UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1785


JAMES D. HABURN; STEFANIE A. RODEN,

                  Plaintiffs - Appellants,

             v.

JOHN F. KILBY; THE        BANK    OF   FINCASTLE;    JOHN/JANE   DOE,
Owners/Co-owners,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:04-cv-00336-jct)


Submitted:    February 11, 2009           Decided:    February 25, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Haburn, Stefanie A. Roden, Appellants Pro Se.           C. Jacob
Ladenheim, Fincastle, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     D.    Haburn   and       Stefanie   A.    Roden    appeal   the

district   court’s     order     dismissing      their   civil    action    against

John F. Kilby and the Bank of Fincastle.                 We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                 Haburn v. Kilby, No.

7:04-cv-00336-jct (W.D. Va. June 11, 2008).                     Additionally, we

deny Appellants’ motion for production of transcripts as moot.

We   dispense   with      oral   argument      because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2